Citation Nr: 1038381	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to January 14, 2009, entitlement to an initial 
compensable disability rating for right Achilles tendonitis and 
right ankle bursitis (right ankle disability).

2.  Beginning January 14, 2009, entitlement to a rating in excess 
of 10 percent for right Achilles tendonitis and right ankle 
bursitis (right ankle disability).

3.  Prior to January 14, 2009, entitlement to an initial 
compensable disability rating for left Achilles tendonitis and 
left ankle bursitis (left ankle disability).

4.  Beginning January 14, 2009, entitlement to a rating in excess 
of 10 percent for left Achilles tendonitis and left ankle 
bursitis (left ankle disability).

5.  Entitlement to an initial rating in excess of 50 percent for 
sleep apnea and asthma.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1978 to October 
2006.  

This matter arises from a September 2007 rating decision on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO initially assigned a 
noncompensable rating for the Veteran's right and left ankle 
disabilities, effective November 1, 2006.  In a March 2009 rating 
decision, the RO increased the disability evaluation from a 0 
percent to a 10 percent rating, effective January 14, 2009.  The 
Board notes, with respect to increased ratings, that with a claim 
for an original or increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) further held that, where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Because the Veteran has 
received less than the maximum available benefit, the Board 
maintains jurisdiction of the appeal.  

In June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  
 

FINDINGS OF FACT

1.  The Veteran's right ankle disability was manifested by 
complaints of pain while standing and walking, stiffness, 
dorsiflexion of zero to 20 degrees at his May 2007 VA examination 
and zero to 10 degrees at the January 2009 VA examination, and 
plantar flexion of zero to 45 degrees at all times.  

2.  The Veteran's left ankle disability was manifested by 
complaints of pain while standing and walking, stiffness, 
dorsiflexion of zero to 20 and plantar flexion of zero to 45 
degrees during the May 2007 VA examination, and dorsiflexion of 
zero to 15 degrees and plantar flexion of zero to 40 at the 
January 2009 VA examination.

3.  The Veteran's asthma has been manifested by complaints of 
shortness of breath, wheezing, and cough with exertion.  His FEV-
1 levels were 87 percent in April 2007, 79 percent in January 
2008, and 69 percent in September 2008.  And, his FEV-1/FVC 
levels were 71 in April 2007, 64 in January 2008, and 60 in 
September 2008.  

4.  The Veteran's sleep apnea is treated and controlled by the 
use of a continuous airway pressure (CPAP) machine.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2009, the criteria for an initial 
compensable rating for a right ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2009).  

2.  Beginning January 14, 2009, the criteria for a rating in 
excess of 10 percent for a right ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2009).  

3.  Prior to January 14, 2009, the criteria for an initial 
compensable rating for a left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 (2009).  

4.  Beginning January 14, 2009, the criteria for a rating in 
excess of 10 percent for a left ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2009).  

5.  The criteria for an initial rating in excess of 50 percent 
for sleep apnea and asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.97, 
Diagnostic Codes 6602, 6847 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in January 2007 with 
regard to the claims for service connection for the bilateral 
ankle disabilities as well as his respiratory disability.  The 
letter addressed all of the notice requirements and was sent 
prior to the initial unfavorable decision by the RO in September 
2007.  See Quartuccio, 16 Vet. App. at 187.

Nevertheless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for his left 
and right ankle disabilities as well as his respiratory disorder.  
In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  Further, the Veteran has neither alleged nor demonstrated 
that he has been prejudiced by defective VCAA notice.  Goodwin, 
22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  
Regarding the disability rating, VA requested and obtained all 
information from the Veteran to support his claims and granted 
service connection.  There is no indication that any other 
evidence exists to support a higher disability rating.  Thus, the 
VCAA's purpose has been affected and any error is non-
prejudicial.  In this case, service connection has been granted 
and initial disability ratings and effective dates have been 
assigned.  The claims have been substantiated and additional 
5103(a) notice is not required.  See Dingess, 19 Vet. App. at 
490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been 
satisfied.

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims. 

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2009).  Here, the RO provided the Veteran 
appropriate VA examinations in January 2009 for his increased 
rating claims.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nichols, 21 Vet. 
App. 303, 312 (2007).  The Board finds that these VA examinations 
are adequate, as they were predicated on a review of the claims 
file and all pertinent evidence of record and because the 
examiners fully addressed the rating criteria that are relevant 
to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected bilateral ankle disabilities 
or respiratory disability since he was last examined.  In fact, 
the Veteran testified at his June 2010 travel board hearing that 
the symptoms for these disabilities have essentially remained 
constant and have not increased in severity.  38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue adjudicated herein has been met.  38 C.F.R. § 
3.159(c)(4) (2009). 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 

II. Initial Rating

The Veteran contends that he is entitled to separate compensable 
ratings for his right and left ankle disabilities prior to 
January 14, 2009, and in excess of 10 percent thereafter, and a 
disability rating in excess of 50 percent for his sleep apnea and 
asthma.  For the reasons that follow, the Board concludes that 
increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided. 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, when evaluating joint disabilities based on 
limitation of motion, as is the case with the bilateral ankle 
disabilities, VA may consider granting a higher rating in cases 
in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

a.	Bilateral Ankle Disabilities

The Veteran was granted service connection for his right and left 
ankle disabilities and assigned a noncompensable rating, 
effective November 1, 2006.  Thereafter, the Veteran's ankle 
disability ratings were increased from zero to 10 percent, 
effective January 14, 2009.  His ankle disabilities have been 
separately rated under Diagnostic Codes (DCs) 5024-5271.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under DC 5024, tenosynovitis is rated on limitation of motion of 
the affected parts, as for degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5024.  DC 5024 is listed as part of a group of DCs 
governing disabilities to be rated by analogy to degenerative 
arthritis.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, 20 percent; 
with X- ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 
5003.

Under DC 5271, moderate limitation of motion of the ankle 
warrants a 10 percent disability rating, and marked limitation of 
motion of the ankle warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, DC 5271.  

The words "slight," "moderate" and "severe" are used in 
various diagnostic codes and are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, evidence is evaluated to find a decision that is 
"equitable and just."  38 C.F.R. § 4.6.  

The average normal range of motion of the ankle is from zero to 
20 degrees of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's service treatment records indicate that he first 
sought treatment for ankle problems in 2005 when he was diagnosed 
with tendonitis and bursitis.  During the May 2007 general VA 
examination, the Veteran complained of intermittent pain and 
stiffness in both ankles due to prolonged walking, standing, or 
sitting.  Right foot dorsiflexion was zero to 20 degrees, and 
plantar flexion was zero to 45 degrees.  Left foot dorsiflexion 
was zero to 20 degrees, and plantar flexion was zero to 45 
degrees.  

During a January 2009 VA examination, the Veteran complained of 
pain and stiffness which had not increased in severity since its 
onset.  The Veteran explained that prolonged standing causes his 
ankles to feel weak and either give out or cause him to fall.  
There was no dislocation, recurrent subluxation, or inflammatory 
arthritis.  His ankle disabilities preclude him from running and 
restrict his ability to sit or stand for prolonged periods of 
time or walk for long distances.  There were no limitations or 
change in range of motion on repetition although the Veteran 
indicated that he felt pain and stiffness.  The Veteran's 
bilateral Achilles tendons were tender to palpitation without 
guarding but there was no Achilles tendon malalignment or varus 
deformity.  There was also no redness, swelling, warmth, 
tenderness, or locking of the ankle joints.  There were also no 
flare-ups noted.  His gait was also intact.  Right foot 
dorsiflexion was zero to 5 degrees active and zero to 10 degrees 
passive, and plantar flexion was zero to 25 degrees active and 
zero to 45 degrees passive.  Left foot dorsiflexion was zero to 
15 degrees active and passive, and plantar flexion was zero to 20 
degrees active and zero to 45 degrees passive.  It is noted that 
no diagnostic or clinical tests were performed.  

The Board has also considered the Veteran's statements that his 
ankle disabilities cause him great pain and stiffness which 
affects his ability to walk, stand or sit for prolonged periods 
of time. In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  Competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994). 
 
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, 
competent to identify a specific level of disability to his 
bilateral ankle disabilities according to the appropriate 
diagnostic codes.  On the other hand, such competent evidence 
concerning the nature and extent of the Veteran's ankle 
disabilities has been provided by medical personnel who have 
examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.

Based upon the findings, the Board finds that the evidence does 
not support a compensable rating for the Veteran's bilateral 
ankle disabilities prior to January 14, 2009.  The Veteran's 
service treatment records indicate that he was treated through 
physical therapy and medication for his Achilles tendonitis.  A 
November 2005 physical therapy note indicates a good prognosis.  
During the Veteran's travel board hearing, he indicated that he 
discontinued treating his ankle disabilities with medication as 
it upset his stomach and stopped his physical therapy because he 
did not think that it was alleviating the pain or increasing his 
flexibility.  However, a May 2007 VA examination showed normal 
range of motion for his ankles, and complaints of only 
intermittent pain and stiffness were noted.  As such, the Board 
finds that the evidence does not support a finding that the 
Veteran's bilateral ankle disabilities moderately affect his 
range of motion since he had only intermittent pain and his range 
of motion was normal prior to January 14, 2009.  

Further, the evidence also does not support a disability rating 
in excess of 10 percent for the Veteran's ankle disabilities as 
of January 14, 2009.  Although the Veteran has complained of pain 
in his ankle and limitations on prolonged walking and standing, 
the ankle x-ray findings are essentially normal.  As provided 
above, the January 2009 VA examination results showed that the 
Veteran's range of motion with respect to his dorsiflexion was to 
10 degrees in his right ankle and 15 degrees in his left.  
Plantar flexion remained near at 45 degrees in the right ankle 
and near normal at 40 degrees in the left ankle .  There was no 
instability, deformity, episodes of locking, subluxation, 
dislocation, or effusions.  The Board finds that while the 
evidence supports a finding that the Veteran's ankle disabilities 
moderately affect his range of motion, these disabilities do not 
establish marked limitation of motion under DC 5271 as he is able 
to walk unassisted despite complaints of pain and stiffness.  

Other diagnostic codes pertaining to the ankle must be considered 
to determine if a compensable evaluation is warranted under other 
criteria.  In this case, the Veteran's disability does not 
warrant a higher rating under DC 5003 as he does not suffer from 
arthritis.  The Veteran is not entitled to a higher rating under 
DC 5270 or 5272 because he has not demonstrated or been diagnosed 
with ankylosis of the ankle.  In addition, the Veteran has not 
been diagnosed with malunion of os calcis or astragalus and never 
underwent an astragalectomy.  Thus, DC 5273 and 5274 are not for 
application in this case.  See 38 C.F.R. § 4.71a, DC 5270, 5272, 
5273, 5274.  Furthermore, the January 2009 VA examination report 
provides that the Veteran's ankle did not show signs of 
instability.  

Considering whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint, the 
Board observes that the Veteran has complained of pain and 
difficulty with prolonged walking and standing.  However, when 
viewed in conjunction with the medical evidence, his complaints 
do not tend to establish weakened movement, excess fatigability, 
or incoordination to the degree that would warrant a compensable 
rating prior to January 14, 2009, or a rating in excess of 10 
percent rating after January 14, 2009.  Therefore, the Board 
finds that the holding in DeLuca and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a higher rating.  

Further, the Board has considered the possibility of staged 
ratings.  Fenderson, 12 Vet. App. 119; see also Hart, 21 Vet. 
App. 505.  However, the evidence does not support staged ratings 
other than is already provided.  

The Board finds the Veteran is not entitled to a compensable 
rating prior to January 14, 2009 or a disability rating in excess 
of 10 percent as of January 14, 2009 for his bilateral ankle 
disabilities.  The benefit of the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  




b.	 Sleep Apnea and Asthma

The Veteran's respiratory disability is currently rated as 50 
percent disabling under DC 6847 for sleep apnea syndromes.  DC 
6847 dictates that sleep apnea which requires use of a breach 
assistance device such as a continuous airway pressure (CPAP) 
machine warrants a 50 percent disability rating; and, a sleep 
apnea which results in chronic respiratory failure with carbon 
dioxide retention or cor pulmonale; or, requires tracheotomy, 
warrants a 100 percent disability rating.  See 38 C.F.R. § 4.97, 
DC 6847.  

The Veteran contends that he is entitled separate ratings for his 
sleep apnea and his asthma.  However, for ratings under diagnosed 
codes 6600 through 6817 and 6822 through 6847, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with evaluation to the next higher 
evaluation where the severity of the overall disability warrants 
such evaluation.  See 38 C.F.R. § 4.96(a).  As will be discussed 
below, the Veteran's sleep apnea reflects the predominate 
disability and entitles the Veteran the higher disability rating.  
As such, the Board will evaluate the Veteran under DC 6847.  

Bronchial asthma is rated under DC 6602.  A 30 percent evaluation 
is warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV- 1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent evaluation is warranted where the veteran has an FEV-1 of 
40 to 55 percent of predicted value, or; an FEV-1/FVC of 40 to 55 
percent of predicted value, or; at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 
6602. 

The Veteran's service treatment records reveal that the Veteran 
was treated for asthma and sleep apnea while on active duty.   
Following a September 2006 sleep study, the Veteran was diagnosed 
with sleep apnea and it was recommended that he be treated with a 
CPAP machine.  

He was afforded a May 2007 general VA examination when it was 
noted that he was diagnosed with asthma and started having 
problems with dyspnea on exertion in 1989.  The examiner also 
noted that the Veteran had a sleep study performed in September 
2006 where he was diagnosed with sleep apnea and used a CPAP 
machine.  The January 2009 VA examination report provides that 
the Veteran's sleep apnea is stable and controlled, and that he 
has no symptoms with the use of the CPAP machine.  The examiners 
noted the Veteran's long history of asthma since 1989 and 
included the Veteran's complaints of daily symptoms of shortness 
of breath, wheezing, and cough with exertion.  The Veteran's FEV-
1 levels were 87 percent in April 2007, 79 percent in January 
2008, and 69 percent in September 2008.  His FEV-1/FVC levels 
were 71 in April 2007, 64 in January 2008, and 60 in September 
2008.  The Veteran was diagnosed with sleep apnea and moderate 
asthma with daily symptoms despite compliance with medication.  
The balance of the medical records indicates continued use of the 
CPAP device to control his sleep apnea and continued complaints 
and treatment for his asthma.  

The Board also acknowledges that Veteran's statements that his 
asthma has impacted his ability to breath and requires daily 
medication.  He is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. 
Nicholson, 492 F.3d1372, 1372 (Fed. Cir. 2007).  He is not, 
however, competent to identify a specific level of disability to 
his respiratory disability according to the appropriate 
diagnostic codes.  Such competent evidence concerning the nature 
and extent of the Veteran's respiratory disability has been 
provided by medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

The Veteran's asthma does not meet the criteria for a 60 percent 
rating under DC 6602 as his FEV-1 scores have ranged from 87 
percent to 69 percent and his FEV-1/FVC levels ranged from 60-71 
percent, which warrant a 30 percent rating.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  As such, the Board looks to DC 
6847 to assess his sleep apnea.  As provided above, the Veteran's 
sleep apnea is controlled by the use of the CPAP machine.  As 
such, a 50 percent rating is warranted.  The sleep apnea is 
considered the predominate respiratory disability as it affords 
the Veteran a higher disability rating.  The Veteran's sleep 
apnea does not warrant a 100 percent disability rating as there 
is no evidence of chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or that which requires tracheotomy.  
See 38 C.F.R. § 4.97, DC 6847.  
The Board has also considered the possibility of staged ratings.  
See Fenderson, 12 Vet. App. 119.  However, the evidence of record 
does not support such a staged rating.  
The Board finds that the Veteran is not entitled to a rating in 
excess of 50 percent disabling for his respiratory disability.  
The benefit of the doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Veteran. App. 49, 
55 (1990).  
c.	 Other Considerations
Consideration of referral for an extra-schedular rating requires 
a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extra-schedular rating is warranted.  Here, the rating criteria 
clearly contemplate the Veteran's disability picture.  They 
include symptomatology typically associated with ankle and 
respiratory disabilities.  Significantly, the rating criteria 
include higher ratings where symptomatology of the appropriate 
degree is demonstrated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board notes that the Veteran testified during his 
travel board hearing that he is currently employed and has 
remained employed from the time of his service discharge.  
Although he indicated that his disabilities have limited his 
ability to seek certain employment, they have not precluded him 
from obtaining gainful employment.  As such, the issue of 
unemployability has not been raised and no further consideration 
of a TDIU is therefore warranted at this time. 
 


















	(CONTINUED ON NEXT PAGE)

ORDER

 Prior to January 14, 2009, entitlement to an initial compensable 
disability rating for right Achilles tendonitis and right ankle 
bursitis is denied. 

Beginning January 14, 2009, entitlement to a rating in excess of 
10 percent for right Achilles tendonitis and right ankle bursitis 
is denied.

Prior to January 14, 2009, entitlement to an initial compensable 
disability rating for left Achilles tendonitis and left ankle 
bursitis is denied.

Beginning January 14, 2009, entitlement to a rating in excess of 
10 percent for left Achilles tendonitis and left ankle bursitis 
is denied.

Entitlement to an initial disability rating in excess of 50 
percent for sleep apnea and asthma is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


